Citation Nr: 1612929	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected pilonidal cyst.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service from August 1971 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claim was, most recently, reopened by the Board in an April 2014 decision (subsequent to a vacating of a previous Board decision of July 2012 by the U.S. Court of Appeals for Veterans Claims), with the claim on the merits being remanded at that time for evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded to obtain a VA examination with opinion regarding the etiology of the current back disability, to include whether such disability was caused or aggravated by the service-connected pilonidal cyst.  Upon remand, the AOJ obtained an examination with two addendum opinions.  Unfortunately, none of these opinions directly address the question of aggravation.  A remand is necessary to obtain another examination with opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that the Veteran recently submitted a medical record showing a diagnosis of coccydynia.  The Veteran reported he was told that this diagnosis was due to the pilonidal cyst.  Upon remand, the Board directs the examiner to address this diagnosis.

Last, the AOJ should obtain updated VA treatment records.  


Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records since November 2014 with the claims folder.  

2.  After associating updated VA treatment records with the claims folder, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any low back disability.  If possible, this examination should be completed by someone other than the examiner who completed the previous examination.  A clinical examination with any indicated medical studies must be completed.  

For each low back disability identified, the examiner should indicate whether it at least as likely as not (50 percent probability or greater) had its clinical onset in service or is otherwise related to service.  If not, is it at least as likely as not (50 percent probability or greater) caused or aggravated by the service connected residuals of a pilonidal cyst.  The examiner's opinion must address the question of aggravation.

Further, the examiner should address the Veteran's previous diagnosis of coccydynia.  The examiner is requested to address whether this diagnosis represents separate symptomatology than the service-connected residuals of the pilonidal cyst rated on the basis of a scar or does it represent residual symptoms of the cyst itself.

A complete rationale must be given to support each opinion.  The medical reasons for accepting or rejecting the Veteran's statements regarding injury and continuity of symptoms since service should be set forth in detail.  

3.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the claim of service connection for a low back disability.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




